Title: Abigail Adams to John Adams, 18 June 1778
From: Adams, Abigail
To: Adams, John



My Dear Sir
Boston june 18 1778

At length my anxiety is relieved and the happy happy tidings of your arrival and safety in France has reachd my Ears and blessd my Eyes. By an English paper taken in a prize and carried into Salem, under the Paris News there is mention made of my Dearest Friends arrival at the abode of the venerable Dr. Frankling.—What have I not suffered for this month past? The Fear of your being finally lost daily encreased upon my mind, for not the least inteligence could be procured with regard to the Boston save what our Enemies told us that she was taken and carried into England. My anxious Friends by their endeavours to console me plainly discoverd their own fears, upon this occasion, but my joy is great in receiving the constant and repeated congratulations of my Friends, and in seeing the unfeigned joy of the countanances of all I meet. The vessel was in general given up as taken or lost.
I have wrote to you 7 different times, but of late my Heart so much misgave me that I knew not how to hold my pen, and the distracting thought of not knowing where to find you withheld my Hand. Do not fail of writing to me by every way and opportunity you hear of, if Letters are sent to any other State directed to the president of congress I shall soon get them.
I shall wait with impatience till I receive some tidings from the well known hand of my dearest Friend. O When, When will it arrive. But Hush my anxious heart, two days ago I would have promised to have rested quiet, only to have known that you were in the land of the living. When you think of those you have left behind you, you know where to find them, but I have been wandering from Sea to Sea and from Shoar to Shoar not knowing where to rest. I have the pleasure to tell you that our children and Friends are all well, that my Friends are all well, that my aged Father is upon the recovery from the small pox, which he has pass’d through lightly.
As to news the present talk is that commisioners have arrived at New York. Of this my Friend may be assured that the Idea of treating with them upon the terms they are supposed to have, is treated with indignation and contempt by every American. We dispise the Nation that can suppose us so nearly assimilated to them, as to renounce treatys, break the publick Faith and tamely give up that Liberty which we have purchased with our Blood, who whilst they are pretending to hold out the olive Branch with one Hand, extend it only to deceive—for Blood, Fire, Slaughter and inhumane cruelties are sealed with the other.
Many are now trembling in this Town least a few days should involve them in the same terrors and confusion they have heretofore experienced. Mr. How’s movements indicate a remove some where and many suppose Boston destined for destruction, but I am not yet of that opinion yet.
I have mentioned to you in one Letter that I should have a small Bill to draw upon the commisioners this month, to which Bill I wish you would add ten pounds Sterling in such articles as I may have occasion for. I find by a Letter which I have received since your absence from Mr. MacCreary, that he is setled in the mercantile way at Bordeaux, which place he represents as the best to purchase Goods. I was thinking to send such Bills to him as may be drawn in your favour and get you at the same time to write to him requesting him to procure me such things as I may write to him for, and to the amount of ten pounds Sterling at a time more than the Bills drawn for Interest, which will be 3 times a year. I wish you would write me with regard to this or any other method you think best. I have allready paid in taxes 47 pounds odd, there is an enormous tax for raising men, which together with the continental Tax amounts to 50 pounds more which must be paid immediately. Labour is 15 and 12 pounds per month.
I am very uneasy too, about our Charlly. We have no School nor can I procure any instruction for him in Town. I have some thoughts of putting him to Board at his unkles in Haverhill where there is a very good School, but could not think of it till I heard from you. I shall now run the venture tho at present I do not see my way to get through all the difficulties which suppose you have discoverd from what I have mentiond.
I hope and pray that this may find you and my dear son well, to whom I wrote last week.
The Season here is very fine and promisses a plentifull crop. Adieu. Remember with unabated ardour her whose chief happiness is calling Herself your affectionate

Portia

